Title: To James Madison from David Airth, 2 January 1804 (Abstract)
From: Airth, David
To: Madison, James


2 January 1804, Gothenburg. Encloses a copy of Robert Gardiner’s 29 Aug. 1803 dispatch, in which Gardiner informed JM of Airth’s appointment as vice-consul during Gardiner’s absence from Sweden on business. Encloses a statement [not found] of U.S. ships “which have arrived, discharged Cargoes, reloaded &c. for America.” Will send a duplicate by another opportunity. “The American trade to this Port is yearly increasing, and I believe to the advantage of the United States, but as the Commercial Treaty betwixt the two Countries dated at Paris 3d April 1783 for the space of fifteen years is now expired, I leave it to your own Judgement whether or not it might be found expedient to renew it.” Notes that Gardiner’s predecessor, [Elias] Backman, “procured from this Government an advantage of 30 p Cent on the Amount of the Duties of all Goods imported and exported by American Ships in preference to other foreigners which is still continued, therefore a renewal of the Treaty, and this last previlege confirmed, may be highly advantageous for the Subjects of the United States.” “From the situation of this Port, almost at the West end of the Catigate [Kattegat] it is particularly well calculated for the American Trade, and could funds be raise⟨d⟩ to make it a Depot for Russian Commodities for their Return Cargoes, the American Ships would be enabled to avoid the dangerous and tedious Navigation of the Catigate & Baltic, which all Masters of Ships I have spoke with wish much to avoid, and could they get their necessary Cargoes here, would nearly shorten their Voyage one half.” “After a residence of almost twenty Years here in a Mercantile House of much respectability,” suggests the expediency of sending “a Minister to act in a Triple Capacity, for this Country Russia and Denmark, if the expence of three should be deemed too much, as Consuls at these Courts are perhaps not considered of that consequence, which the Interest of our Nation may require.” Encloses an account of disbursements for distressed U.S. seamen in the amount of $63.80, for which he will draw on Livingston, according to JM’s orders. Will strictly attend to any further instructions.
 

   
   RC and enclosure (DNA: RG 59, CD, Gothenburg, vol. 1). RC 4 pp.; docketed by Wagner as received 16 July. For surviving enclosure, see n. 3.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:354–55.



   
   For the 1783 Treaty of Amity and Commerce between the U.S. and Sweden, see Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:123–49.



   
   Airth enclosed an account (1 p.; docketed by Brent) showing expenditures of $25.40 for support from 25 Dec. 1802 to 16 Apr. 1803, shoes, stockings, “& other necessaries” for John Fisher of Albany, New York, who had been sent to Marblehead on the schooner Hope, and $38.40 for support from 1 June to 3 Aug. 1803 for William Bell of Fredericksburg, Virginia, John Cloon of Baltimore, and James Brewer, “born in Wiscasset State of New York,” who were sent to New York on the Columbia, William Taylor, master.


